Exhibit 10.1

 [img1.jpg]


 

 

May 31, 2006

 

 

R. Scott Jones

15535 Old York Road

Monkton, MD

21111

 

Dear Scott:

 

This letter agreement (the “Agreement”) sets out and confirms our mutual
understandings concerning your continued employment with Symphony Health
Services, Inc. (“Symphony”) after the closing of the transactions (the
“Closing”) by which RehabCare Group, Inc. (“RehabCare”) will purchase all of the
outstanding equity interests of Symphony. Until the Closing, you will continue
to be employed by Symphony and RehabCare will have no control over your
employment or your actions as an employee of Symphony.

 

1.            Employment. As of the Closing and during the term of your
employment, you will continue to serve in the capacity of Symphony’s President
and Chief Executive Officer, pursuant to the terms and conditions described
below. As such, all terms contemplated by, and defined with in, your employment
agreement will remain in tact, including benefits ( e.g. Disability, Execucare,
etc.) during your employment under this Agreement and throughout the severance
period, eighteen (18) consecutive months after separation.

 

2.            Duties. (a) During the term of your employment, you agree to
perform the duties and responsibilities RehabCare may assign to you from time to
time consistent with your duties set forth in this Section 2. Specifically, you
agree to serve as the “Transition Leader” during the transition of Symphony’s
business with RehabCare’s business. You will report directly to Dr. John H.
Short, President and Chief Executive Officer of RehabCare, and will generally be
charged with leading the transition and integration of Symphony’s operations and
personnel into RehabCare’s operations and personnel, advising RehabCare with
respect to transition issues, and effecting the actual transitioning and
integration of Symphony into RehabCare. In the performance of these and other
duties assigned to you by RehabCare, you agree to comply with and carry out all
RehabCare policies and directives and perform your duties in compliance with all
applicable laws.

 

 

3351685

 



 

 

(b)     During the term of your employment, you agree to devote your full
business time and attention to the performance of your duties, to perform your
duties to the best of your abilities, to not engage in any other business
activity without RehabCare’s prior consent, and to not engage in any activity
that violates any federal, state or local law or regulation, including Medicare
regulations. You further agree to attend RehabCare monthly Executive Management
meetings, Board meetings, and retreats during your employment with RehabCare.

 

(c)     You will continue to work out of Symphony’s Hunt Valley, Maryland
office, but will be provided office space and administrative support at
RehabCare’s office in St. Louis, Missouri. You will be expected to travel in the
performance of your duties, including to RehabCare’s St. Louis, Missouri
offices, as and when required.

 

(d)      You may (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures or fulfill speaking engagements, and
(iii) manage personal investments, so long as in each such case your activities
do not interfere with the performance of your responsibilities as an employee of
the RehabCare or violate the terms of this Agreement or any applicable conflict
of interest policy.

 

(e)       Consistent with Section 2(b), you may seek employment during the term
of your employment with RehabCare, provided that you agree not to commence such
employment until after the completion of the second full fiscal quarter of the
Transition Period (as defined in Section 3 of this Agreement).

 

3.            Term. The initial term of your employment will be an eighteen (18)
month period (the “Transition Period”), commencing on the date of the Closing
and subject to the right to terminate under Section 4 of this Agreement. If your
employment with Symphony, RehabCare or any of RehabCare’s subsidiaries continues
after the Transition Period, unless superseded by a subsequent contract, you
will be employed on an “at will” basis for no definite term, and each party will
have the right to terminate the employment relationship at any time with or
without cause or prior notice.

 

4.            Termination. Your term of your employment will immediately
terminate prior to the end of the Transition Period (a) upon your death or, at
RehabCare’s option, will be terminated if you are unable to perform the
essential functions of your position on a full time and regular basis with
reasonable accommodation, due to incapacity due to physical or mental condition,
for a period of ninety (90) days or more, and (b) at RehabCare’s option, for
“cause.” The term “cause” means termination based upon: (i) your willful and
continued failure or refusal to substantially perform your duties with RehabCare
(other than as a result of incapacity due to physical or mental condition),
(ii) your being charged with committing a felony criminal offense, (iii)
engaging in any act of disloyalty, misrepresentation, moral turpitude, breach of
trust or dishonesty in connection with your employment, or (iv) your material
breach of any provision of this Agreement that remains uncured thirty (30) days
following receipt of written notice of said material breach. You may terminate
this agreement for any reason after the completion of the second full fiscal

 

3351685

 



 

quarter of the Transition Period by providing at least 30 days written notice to
RehabCare of your intention to terminate your employment.

 

5.            Payments Upon Employment Termination. (a) If your employment is
terminated by RehabCare prior to the end of the Transition Period for any reason
other than the reasons set forth in Section 4 of this Agreement, then RehabCare
will pay you, throughout the remainder of the Transition Period, an amount
equivalent to the salary you would have received for the balance of the
Transition Period. You will also receive a prorated payment of any Synergies
bonus payments, as described in Section 6(c) of this Agreement, for any full
fiscal quarters that you are been employed by RehabCare prior to termination.

 

(b)        If your employment is terminated by RehabCare prior to the end of the
Transition Period for cause, RehabCare is not required to pay, and you are not
entitled to, any salary continuation beyond the date of your termination or any
Synergies payments as described in Section 6(c) of this Agreement.

 

(c)         If your employment is terminated by RehabCare for incapacity to
perform due to physical or mental condition or if you terminate your employment
with RehabCare without cause prior to the end of the Transition Period, but have
completed at least two full consecutive fiscal quarters of employment, RehabCare
will pay you your salary through the date of your termination and a prorated
payment of any Synergies bonus payments, as described in Section 6(c) of this
Agreement, for any full fiscal quarters you have been employed by RehabCare
during the Transition Period.

 

6.            Compensation. (a) Within ten (10) days after an elapsed period of
six months post Closing, RehabCare will pay you the severance payment (the
“Severance Payment”) you are entitled under your employment agreement with
Symphony dated December 6, 2004. This payment is in addition to any compensation
you are owed for services to RehabCare rendered pursuant to this Agreement.

 

(b) For the services rendered under your employment pursuant to this Agreement,
your salary will remain at its current level of $360,000, annually, throughout
the Transition Period .

 

(c)         During the Transition Period, and subject to the provisions of
Section 5 of this Agreement, you will also be paid a quarterly bonus each full
fiscal quarter that you are employed by RehabCare with such bonus equal to five
percent (5%) of the annualized “Synergies” (as defined by, but not limited to,
RehabCare and Symphony’s “Transition Plan” – Exhibit A attached) first achieved
during the fiscal quarter, up to a total of $10,000,000 of annualized Synergies.
For annualized Synergies between $10,000,000 and $16,000,000 first achieved
during the fiscal quarter, you will receive a bonus of seven and one-half
percent (7.5%) of the Synergies achieved. For annualized Synergies above
$16,000,000 first achieved during the fiscal quarter, you will receive a payment
equal to ten percent (10%) of the Synergies achieved. The annualized Synergies
will include all reasonable forms of cost savings including, but not limited to,
personnel

 

3351685

 



 

eliminations, operating cost reductions, improvements to contracted service
rates and may be implemented, or committed to, any time within the quarter in
order to qualify for the bonus calculation.

 

(d)        You will be eligible for any benefits currently defined by your
Symphony Employment Agreement, or, alternatively at your choice, those available
generally other peer executives of RehabCare (including, without limitation,
medical, prescription, dental, disability, employee life, group life, accidental
death and travel accident insurance plans and programs) during the term of your
employment under this Agreement and throughout the severance period, eighteen
(18) consecutive months after separation, but not benefits pursuant to any
severance plans other than the severance benefits set forth in this Agreement.

 

(e)          You shall be entitled to the type and level of fringe benefits as
are provided to other peer executives of RehabCare generally.

 

7.            D&O Insurance. As of the Close of the transaction you will be
covered under RehabCare’s Directors and Officers insurance policy and, as such,
will qualify for, and be provided, all protections provided for RehabCare
Officers and Directors.

 

8.            Severability. If any one or more provisions contained in this
Agreement or in the application thereof shall be held to be invalid, illegal, or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired, nor shall the entire Agreement be void or invalidated, and the
offending provision shall be interpreted so as to conform to applicable law to
the maximum extent possible to achieve the original intent.

 

9.          Assignment. This Agreement can be assigned by RehabCare to any of
its subsidiaries, and is assignable by a RehabCare subsidiary to RehabCare or
any other or RehabCare subsidiary.

 

10.          Governing Law. This Agreement shall be accepted and entered into in
Missouri, and shall be governed by and construed and interpreted according to
the internal laws of the State of Missouri without reference to conflicts of law
principles (or any legal principles which would cause or result in the
interpretation of this Agreement under the laws of any other state).

 

11.          Entire Agreement; Provisions Re Amendment And Notice. (a) This
Agreement contains the entire understanding and agreement between you and
RehabCare concerning the subject matter of this Agreement and supersedes any and
all prior oral or written agreements or communications between you and RehabCare
concerning that subject matter. Neither this Agreement, nor any of its terms,
can be changed, added to, waived or supplemented except in a written document
signed by you and RehabCare.

 

3351685

 



 

 

(b)       Every notice, demand or other communication required or contemplated
by this Agreement shall be in writing and deemed to have been made either when
personally delivered to the respective party or deposited in the ordinary U.S.
mail, first-class postage prepaid, to the address set forth below under such
party’s signature, or to such changed address as either party may have given by
written notice to the other party.

 

* * * * * * * * * * * *

 

Please indicate your confirmation and agreement to the above terms by signing
below where indicated and returning the signed document to RehabCare.

 

Very truly yours,

REHABCARE GROUP, INC.

 

By /s/ John H. Short, Ph.D.

 

John H. Short, Ph.D.

 

 

President and Chief Executive Officer

 

Accepted, Confirmed, And Agreed To As Of The Date Of This Letter

 

/s/ R. Scott Jones  

R. Scott Jones

 

 

3351685

 

 

 